Custer, Judge.
The plaintiff Jacobs was riding as an invited guest in the automobile of the defendant Felmet, which was proceeding north on Lee Street in the City of Atlanta in the left hand north traffic lane in a four-lane street. Suddenly and without warning the brakes on Felmet’s vehicle failed and although he was driving only 15 miles per hour, in an effort to avoid a collision with the northbound traffic, he pulled his automobile to the left attempting to enter an intersecting street. He testified that his left front wheel “grabbed and pulled me out in the other lane”; as it pulled to his left he let up on his brake and applied it again. When he applied it the second time it pulled him farther to the left, completely out of the northbound lane. “I meant to get back into my lane going-north but there wasn’t room because this station wagon pulled into my lane after I was having this difficulty. . . I had pulled across into the approaching southbound lane when I noticed the station wagon going to my right. . . When I looked I knew I couldn’t get in there, it was impossible without hitting it.”
When the defendant Felmet had discovered that he had no brakes, he made the statement, “Lord help me, I have no brakes.” The plaintiff testified that there was a big Cadillac station wagon in front of him and the plaintiff said, “Don’t hit this station wagon over here.” He was traveling at 15 miles per hour but ran head on into a southbound vehicle belonging to the defendant Collins which was traveling in the Collins’ *236traffic lane at approximately 35 miles per hour, which was not in violation of the ordinance regulating speed at that place.
The plaintiff testified: “Before the accident there was never any indication to me except that Mr. Felmet was driving in a safe and cautious manner. I felt perfectly safe with him and I relied on him. Then all of a sudden the brakes gave way.” There was no evidence that the defendant Felmet had any knowledge or notice of any defect in his brakes until they suddenly gave way as above related. Mathis v. Mathis, 42 Ga. App. 1 (3) (155 SE 88) is authority for our holding that there was no proof of negligence, either ordinary or gross, on the part of the defendant Felmet. It takes no argument to> demonstrate that there was no proven negligence as against the defendant Collins.
Therefore, the trial judge correctly directed verdicts in favor of both defendants.

Judgment affirmed.


Carlisle, P. J., and Eberhardt, J., concur.